F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                        January 20, 2006
                                    TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                          Clerk of Court

 ANTHONY STUART SIMMS,

          Plaintiff - Appellant,
 v.
                                                        No. 05-5159
                                                  (D.C. No. 05-CV-098-E)
 CARL GIBSON, SAM STOSE,
                                                        (N.D. Okla.)
 BEVERLY MCKEE, SCOTT JULIAN,
 and JIM HALLETT,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before BRISCOE, LUCERO, and MURPHY, Circuit Judges.


      Anthony Stuart Simms, proceeding pro se, appeals a district court judgment

dismissing his 42 U.S.C. § 1983 suit. Sims alleges that the state court judge who

accepted his guilty plea on drug charges, the assistant district attorney who

prosecuted him, the county clerk and two law enforcement officials deprived him

of his constitutional rights by conducting and sanctioning an illegal search. He



      *
       The case is unanimously ordered submitted without oral argument pursuant
to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
also claims that the defendants violated the Racketeer Influenced and Corrupt

Practices Act (“RICO”), 18 U.S.C. §§ 1961, et seq., by prosecuting and

convicting him. Because Simms’ civil claims seek to undermine the validity of a

conviction that has not been reversed, declared invalid, or otherwise called into

question, we AFFIRM the district court’s decision dismissing Simms’ complaint.

      Simms was stopped by Officer Sam Stose for a traffic violation, which led

to Stose finding marijuana and marijuana-related paraphernalia. He was

represented by a lawyer when he was brought into state court in Nowata County,

Oklahoma on charges of possession of marijuana and possession of paraphernalia.

In front of Judge Carl Gibson, he pled guilty to both charges.

      Simms now sues under 42 U.S.C. § 1983, arguing that Stose engaged in an

illegal search. He also argues that Judge Gibson, Assistant District Attorney

Scott Julian, Nowata County Clerk Beverly McKee, County Sheriff Jim Hallett

and Stose were members and servants of the “Nowata County domestic enemies

of the Constitution” and violated RICO by trying to extort money from him by

prosecuting him and accepting his guilty plea.

      All defendants filed motions to dismiss. Simms moved for default

judgment against Gibson. The district court denied the motion for default




                                        -2-
judgment and dismissed Simms’ complaint for failure to state a claim against any

defendant. 1

      The district court’s decision to dismiss all claims was proper. We review

de novo a district court’s decision to dismiss for failure to state a claim upon

which relief can be granted. Beck v. Muskogee Police Dept., 195 F.3d 553, 556

(10th Cir. 1999). Simms’ guilty plea in Oklahoma state court clearly precludes

his § 1983 claim challenging the legality of his arrest. See Franklin v. Thompson,

981 F.2d 1168, 1171 (10th Cir. 1992). His guilty plea similarly bars his RICO

claims because a defendant cannot bring a civil action that undermines the

validity of his conviction unless “the conviction or sentence has been reversed on

direct appeal, expunged by executive order, declared invalid . . . or called into

question by a . . . writ of habeas corpus.” Heck v. Humphrey, 512 U.S. 477,

486-87 (1994). Further, the district court was right to note that Gibson is

protected by absolute immunity because “judges defending against § 1983 actions

enjoy absolute immunity from damages liability for acts performed in their



      1
        The district court’s decision to deny Simms’ motion for default judgment
was clearly correct. We review a district court’s failure to grant default judgment
for abuse of discretion. In re Rains, 946 F.2d 731, 732 (10th Cir. 1991). Because
Simms did not apprise the court of any failure to fail to plead until after all
defendants had appeared, and because no party was “essentially unresponsive,”
Cessna Fin. Corp. v. Bielenberg Masonry Contracting, Inc., 715 F.2d 1442, 1444
(10th Cir. 1983), the district court did not abuse its discretion in denying Simms’
motion for entry of default judgment.

                                         -3-
judicial capacities.” Dennis v. Sparks, 449 U.S. 24, 27 (1980) (internal

quotations omitted).



      Accordingly, we AFFIRM the district court’s order dismissing Simms’

complaint.


                                      ENTERED FOR THE COURT



                                      Carlos F. Lucero
                                      Circuit Judge




                                        -4-